

Exhibit 10.2


CONSENT AND WAIVER


This Consent and Waiver (this “Agreement”), dated as of July 31, 2008, is
entered by and between Generex Biotechnology Corporation, a Delaware corporation
(the “Company”), and Rockmore Investment Master Fund Ltd. (the “Holder”).


RECITALS


A. Pursuant to that certain Securities Purchase Agreement (the “Purchase
Agreement”), dated as of March 31, 2008, by and among the Company, the Holder
and the other investors listed on the Schedule of Buyers attached thereto
(together with the Holder, the “Investors”), the Holder purchased the Company’s
8% Senior Secured Convertible Note in the principal amount of $2,000,000.00 (the
“Note”). Capitalized terms used in this Agreement that are not otherwise defined
have the meaning set forth in the Note.


B. The Note requires the Company to pay the Holder on each applicable
Installment Date the Installment Amount due on such date by electing (i) a
Company Conversion if various conditions are satisfied and/or (ii) a Company
Redemption.


C. In connection with the Purchase Agreement, the Company and the Investors
entered into that certain Registration Rights Agreement, dated as of March 31,
2008 (the “Registration Rights Agreement”), pursuant to which, among other
things, the Company is obligated to have a registration statement for the resale
of the Registrable Securities (as defined in the Registration Rights Agreement)
(the “Registration Statement”) declared effective on or before July 29, 2008
which Registration Statement was declared effective on July 29, 2008.


D. As of the date hereof, certain Equity Conditions have not been satisfied,
including (i) that the Registration Statement was not declared effective for the
resale of all of the Registrable Securities for a period of thirty (30) days
preceding the August 1, 2008 Company Installment Notice Date (the “Registration
Statement Equity Condition”) and (ii) that the Company received notice from The
Nasdaq Stock Market of its failure to comply with the minimum bid price
requirement of Marketplace Rule 4310(c)(4) and has 180 calendar days to regain
compliance with such rule (the “Listing Maintenance Equity Condition”).


AGREEMENTS


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Holder hereby
agree as follows:


1. Waiver. The Holder hereby waives satisfaction of only the following: (a) the
Registration Statement Equity Condition solely with respect to the Installment
Notice Due Date applicable to the Installment Date that is September 1, 2008 and
(b) the Listing Maintenance Equity Condition solely with respect to the
Installment Dates that are September 1, 2008 and October 1, 2008 (the
“Applicable Installment Dates”).

 
 

--------------------------------------------------------------------------------

 


2. Consent to Deferral of 50% of the Installment Amount due on August 1, 2008.
Notwithstanding the Company’s election set forth in any applicable Company
Installment Notice delivered to the Holder prior to the date hereof, the Holder
hereby consents to the Company converting (provided that there is then no Equity
Conditions Failure (other than the Equity Conditions Failures expressly waived
in Section 1 above) and provided that all other conditions necessary for the
Company to effect a Company Conversion are then satisfied) and/or redeeming
fifty percent (50%) of the Installment Amount due on August 1, 2008 as follows:


(i) 25% of the Installment Amount due on August 1, 2008 shall be so converted
and/or redeemed at the time of, and in the same manner as (i.e., through a
Company Conversion and/or a Company Redemption), the Company’s conversion and/or
redemption (in accordance with the terms of the Note) of the Installment Amount
due on September 1, 2008, provided that (1) the Holder may require a Company
Conversion with respect to such portion of the Installment Amount due on August
1, 2008 notwithstanding whether the Company elected, or is required to effect, a
Company Redemption thereof and (2) the Pre-Installment Conversion Price and the
Company Conversion Price with respect to such portion of the Installment Amount
due on August 1, 2008 shall be as set forth in Section 3 below to the extent the
Company is permitted to effect a Company Conversion with respect thereto or the
Holder requires a Company Conversion with respect thereto in accordance with
clause (1) above; and,
 


(ii) 25% of the Installment Amount due on August 1, 2008 shall be so converted
and/or redeemed at the time of, and in the same manner as (i.e., through a
Company Conversion and/or a Company Redemption), the Company’s conversion and/or
redemption (in accordance with the terms or the Note) of the Installment Amount
due on October 1, 2008, provided that (1) the Holder may require a Company
Conversion with respect to such portion of the Installment Amount due on August
1, 2008 notwithstanding whether the Company elected, or is required to effect, a
Company Redemption thereof and (2) the Pre-Installment Conversion Price and the
Company Conversion Price with respect to such portion of the Installment Amount
due on August 1, 2008 shall be as set forth in Section 3 below to the extent the
Company is permitted to effect a Company Conversion with respect thereto or the
Holder requires a Company Conversion with respect thereto in accordance with
clause (1) above.


3. Calculation of Company Conversion Price and Pre-Installment Conversion Price.
To the extent any portion of the Installment Amount due on August 1, 2008 is
converted as provided above pursuant to a Company Conversion in connection with
the Installment Amounts due on either September 1, 2008 or October 1, 2008:


(i) notwithstanding the Pre-Installment Conversion Price set forth in the Note,
the Pre-Installment Conversion Price with respect to such portion of the
Installment Amount due on August 1, 2008 to be so converted shall be equal to
the lowest of (i) the then applicable Conversion Price, (ii) the price which
shall be computed as 90% of the arithmetic average of the VWAP of the Common
Stock on each of the twenty (20) consecutive Trading Days immediately preceding
August 1, 2008 and (iii) the price which shall be computed as 90% of the
arithmetic average of the VWAP of the Common Stock on each of the twenty (20)
consecutive Trading Days immediately preceding the delivery or deemed delivery
of the Company Installment Notice with respect to the Installment Amount due on
September 1, 2008 or October 1, 2008 (as the case may be). All such
determinations to be appropriately adjusted for any stock split, stock dividend,
stock combination or other similar transaction during such measuring periods.

 
 

--------------------------------------------------------------------------------

 


(ii) notwithstanding the Company Conversion Price set forth in the Note, the
Company Conversion Price with respect to such portion of the Installment Amount
due on August 1, 2008 to be so converted shall be equal to the lowest of (i) the
then applicable Conversion Price, (ii) the price which shall be computed as 90%
of the arithmetic average of the VWAP of the Common Stock on each of the twenty
(20) consecutive Trading Days immediately preceding August 1, 2008 and (iii) the
price which shall be computed as 90% of the arithmetic average of the VWAP of
the Common Stock on each of the twenty (20) consecutive Trading Days immediately
preceding September 1, 2008 or October 1, 2008 (as the case may be). All such
determinations to be appropriately adjusted for any stock split, stock dividend,
stock combination or other similar transaction during such measuring periods.


Other than as expressly set forth in this Agreement, the Company shall deliver
Pre-Installment Conversion Shares and Conversion Shares in accordance with the
terms of the Note.


4. Payment of Interest and 50% of the Installment Amount due on August 1, 2008.
Notwithstanding anything contained in this Agreement to the contrary, the
Company shall (i) pay to the Holder in cash on August 1, 2008 the portion of the
Installment Amount due on August 1, 2008 that constitutes accrued and unpaid
Interest through such date, and (ii) pay to the Holder in cash on August 1, 2008
50% of the Installment Amount due on August 1, 2008 (i.e. a partial Company
Redemption).


5. Effect of this Agreement. Except as otherwise expressly provided herein, the
Note is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects.


[signature page follows]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Holder have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.
 


COMPANY:
 
 
 
GENEREX BIOTECHNOLOGY
CORPORATION
 
By:
 
 
Name:     
Anna E. Gluskin
 
Title:     
Chief Executive Officer
 
 
 



HOLDER:
 
 
ROCKMORE INVESTMENT
MASTER FUND LTD.
 
 
By:
 
 
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 
 